      Case 4:20-cv-09328-YGR Document 43 Filed 03/23/21 Page 1 of 3




   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (CA 241858)

 2 ROBERT K. SHELQUIST
   KAREN H. RIEBEL
 3 STEPHEN M. OWEN
   100 Washington Avenue South, Suite 2200
 4 Minneapolis, MN 55401
   Telephone: (612) 339-6900
 5
   Facsimile: (612) 339-0981
 6 E-mail: rkshelquist@locklaw.com
            rapeterson@locklaw.com
 7          khriebel@locklaw.com
            smowen@locklaw.com
 8 Attorneys for Plaintiff

 9

10                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
11
     JI KWON, Individually and on Behalf of   )   Case No. 20-cv-09328-YGR
12   All Others Similarly Situated,           )
                                              )
13
                                 Plaintiff,   )   PLAINTIFF GHEBREHIWET’S
14          v.                                )   RESPONSE TO JI KWON MOTION
                                              )   FOR CONSOLIDATION OF ACTIONS;
15    ROBINHOOD FINANCIAL LLC, and            )   APPOINTMENT AS LEAD PLAINTIFF;
      ROBINHOOD SECURITIES, LLC,              )   AND APPROVAL OF LEAD COUNSEL
16                                            )
17                               Defendant.   )   Hon. Yvonne Gonzalez Rogers
                                              )
18                                            )   Courtroom   Room 1, 1301 Clay Street,
                                              )               4th Floor, Oakland, CA
19                                            )   Date:       April 13, 2021
                                              )   Time:       2:00 p.m.
20

21

22

23

24

25

26

27 PLAINTIFF GHEBREHIWET’S RESPONSE TO JI KWON
   MOTION FOR CONSOLIDATION OF ACTIONS, APPOINTMENT
28 AS LEAD PLAINTIFF; AND APPROVAL OF LEAD COUNSEL
   CASE NO. 20-CV-09328-YGR                                                               Page 1
       Case 4:20-cv-09328-YGR Document 43 Filed 03/23/21 Page 2 of 3




            Plaintiff Robel Ghebrehiwet (“Plaintiff”) respectfully submits this Memorandum of Points
 1

 2 and Authorities in Response to Plaintiff Ji Kwon’s Motion for Consolidation of Actions;

 3 Appointment as Lead Plaintiff; and Approval of Lead Counsel (“Motion”). First, although not yet

 4 transferred from the Southern District of California, Plaintiff’s action (entitled Robel Ghebrehiwet,

 5
     et al. v. Robinhood Financial LLC, et al., Court File 21-cv-01739 (N.D. Calif.) and Court File 21-
 6
     cv-00214-AJB-AGS (S.D. Calif.)), the Motion properly noted that following transfer it would be
 7
     appropriate to consolidate. The Motion also included Plaintiff’s action in the proposed
 8
     consolidated caption.
 9

10          As Plaintiff’s case is now transferred, Plaintiff formally joins in that request of

11 consolidation of his case with the other actions pending before this Court.

12          Second, Plaintiff also joins in the Motion’s requested relief of appointing Ji Kwon as lead
13
     plaintiff and appointing Ahdoot & Wolfson, PC; Bursor & Fisher, P.A., and Liddle & Dubin P.C.
14
     as Lead Counsel.
15

16   DATED: March 23, 2021                    Respectfully submitted,

17                                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.

18                                            s/ Rebecca A. Peterson
                                              Robert K. Shelquist
19                                            Karen H. Riebel
20                                            Rebecca A. Peterson, CA #241858
                                              Stephen M. Owen
21                                            100 Washington Avenue South, Suite 2200
                                              Minneapolis, MN 55401
22                                            Telephone:    (612) 339-6900
                                              Facsimile:    (612) 339-0981
23
                                              rkshelquist@locklaw.com
24                                            khriebel@locklaw.com
                                              rapeterson@locklaw.com
25                                            smowen@locklaw.com

26                                            Attorneys for Plaintiff Robel Ghebrehiwet
27 PLAINTIFF GHEBREHIWET’S RESPONSE TO JI KWON
   MOTION FOR CONSOLIDATION OF ACTIONS, APPOINTMENT
28 AS LEAD PLAINTIFF; AND APPROVAL OF LEAD COUNSEL
   CASE NO. 20-CV-09328-YGR                                                                      Page 2
                                                     2
       Case 4:20-cv-09328-YGR Document 43 Filed 03/23/21 Page 3 of 3




 1

 2                                   CERTIFICATE OF SERVICE

 3          I hereby certify that on March 23, 2021, I electronically filed the foregoing with the Clerk

 4 of Court using the CM/ECF system which will send notification of such filing to the e-mail

 5
     addresses denoted on the Electronic Mail Notice List.
 6
            I declare under penalty of perjury that the foregoing is true and correct.
 7

 8                                                By: s/ Rebecca A. Peterson
                                                         REBECCA A. PETERSON
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 PLAINTIFF GHEBREHIWET’S RESPONSE TO JI KWON
   MOTION FOR CONSOLIDATION OF ACTIONS, APPOINTMENT
28 AS LEAD PLAINTIFF; AND APPROVAL OF LEAD COUNSEL
   CASE NO. 20-CV-09328-YGR                                                                      Page 3
                                                      3
